Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Species Election Requirement
This application contains claims directed to the following patentably distinct species.  SPECIES: Claims 2-7 recite patentably distinct species of “the setting unit sets the decision boundary”. In order to begin examination on the merits, Applicant is required to select a single disclosed species from ONE of the groups set forth below: 
“to be between the pulmonary nodule and a trachea region“ (claims 2 and 5) (CPC A61M2210/1032 and G06T2207/30061)
“to be between the pulmonary nodule region and a region of an artery and vein in mediastinum” (claims 3 and 6) (CPC G06T2207/30101 and G06T2207/30061) 
 “to an edge of the second image” (claim 4) (CPC G06T7/0012 and G06T2207/30061)
 “on a basis of a position of the pulmonary nodule region extracted in the lung field region” (claim 7) (CPC G06T7/0012 and G06T2207/30061)
 The species are independent or distinct because the disclosed species of “the decision boundary" do not overlap in scope, as they require functionally different identification of image features within the ROI regarding neighboring structure or feature to the “pulmonary nodule” the different features and structures that would require different prior art searches. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, the disclosed species under the claimed genus “decision boundary” are generic and not connected in any design, operation or effect under the disclosure since they are directed to different fiducial or anatomical 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Amichai Kotev as signatory attorney of the file on 06/07, 06/08 and 06/10/2021 leaving a message to request an oral election to the above restriction requirement, but did not result in an election being made since no call or response was provide by the attorney by that time.
A later telephone call from Jason Truong (attorney) on 06/11/2021 lead to the choice of filing a written restriction requirement as a better choice since the inventor was oversea.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PATRICK M MEHL/            Examiner, Art Unit 3793

/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785